El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
A. Alvarez & Hermanos es una sociedad mercantil que vende guaguas, y su socio gestor al tiempo de ocurrir los hechos de este caso lo era Alfonso Alvarez. Dicho socio hizo una venta condicional de una guagua a Victoria E. de Alamo, constituyéndose en fiador para el cumplimiento del contrato, su esposo Agustín Alamo. El precio de la venta sería pagado a plazos. De acuerdo con los términos del contrato, el título de la guagua permanecía en la vende-dora, quien tenía varios derechos de acuerdo con dicho con-trato. Entre estos derechos, a opción de la vendedora, en caso de falta de pago ella podía demandar inmediatamente en cobro del saldo adeudado o podía tomar la guagua, ven-derla y aplicar el producido a la deuda, devolviendo el saldo, de haber alguno, a la compradora. Esta efectuó va-rios pagos a cuenta de la venta. Las partes entonces cele-braron varias entrevistas y realizaron varios actos tenden-tes a la rescisión del contrato, pero si en realidad se res-cindió o no el contrato es una de las controversias del pre-sente caso, tal vez la principal. Es un hecho no disputado que después de tales entrevistas y actos, el demandado Agustín Alamo puso, o trató de poner, la guagua en manos de la demandante en la siguiente forma: envió a un agente al establecimiento de la demandante con la guagua, y, al negarse la demandante a recibirla, dicho agente dejó el ve-hículo frente al establecimiento. La demandante, para im-pedir que la guagua sufriera deterioro, se la llevó a su garage, la pintó y quizás adoptó otras medidas para conser-varla. Poco después, la demandante entabló una demanda contra los actuales demandados para el cobro de la suma *852de $1,115.21, saldo adeudado del'precio de la venta, siendo el precio original $1,813.83.
Podemos decir que la demanda demuestra que la deman-dante eligió vender la guagua y abonar el producido. A primera vista, parecería curioso que la súplica de la de-manda sea que se ponga a la demandante en posesión de la guagua, cuando en realidad de verdad la demandante te-nía la posesión material de ella, pero un poco más adelante discutiremos esta posición aparentemente metafísica de la demandante.
La contestación de los demandados, además de contener una negativa general, alegó que los demandados no adeuda-ban a la demandante suma alguna de dinero, en vista de que la guagua liabía sido pagada y el contrato rescindido.
La corte inferior falló a favor de los demandados. La opinión de la corte de distrito tiene un doble aspecto. Apa-rentemente, el juez estaba dispuesto a resolver que la de-mandante, al hacerse cargo de la guagua y al adoptar me-didas para conservarla, había aceptado los actos de los de-mandados. Entendemos que la corte inferior resolvió más particularmente que antes' de que la demandante tuviera al-gún derecho para demandar en cobro de una suma o saldo de dinero, era un requisito indispensable para entablar un pleito que la demandante misma vendiera la guagua cuya posesión material ya tenía. Ninguno de estos rationes de-cidendi fue realmente la posición de una u otra parte en este pleito.
La demandante sostenía que el contrato estaba en todo su vigor. Los demandados sostenían que el contrato había sido rescindido o que quizás había surgido .una dación en pago. Los demandados ahora contienden que descansaban en la rescisión del contrato. La corte inferior no llegó a conclusión alguna a favor de los demandados a este res-pecto; por el contrario, resolvió que la prueba sobre este particular no era del todo clara.
Sin hacer una investigación especial de las autori-*853dades, estamos convencidos de que cuando nn objeto material en el cnal una parte pnede tener algún interés es de-vuelto, n otra persona trata de devolverlo, por estar quizás en el deber de hacerlo así, o por lo menos de hacer lo qne el contrato entre las partes exige, la persona a qnien se le devuelve la cosa, como un buen padre de familia, tiene de-recho a tomarla para impedir deterioro adicional y con el fin de conservarla en beneficio de las partes interesadas. Creemos que un extraño podría realizar actos similares de conservación de la cosa sin que por ello quedara envuelto en un litigio. Haciéndose cargo de la guagua y conserván-dola, no se alteró o afectó ninguna relación jurídica exis-tente entre las partes originales en este caso.
 El abogado de los apelados dijo que la cuestión principal aquí envuelta es una de hecho, y en ello conveni-mos con él en gran parte. Sin embargo, las siguientes son algunas conclusiones que derivamos de la prueba: el nego-cio de guagua de los demandados no era próspero. De acuerdo con la propia declaración de Alamo, él fué a ver a Alvarez y le expuso sus dificultades, pidiéndole que le com-prara su línea de guaguas. Según este testigo, Alvarez contestó que solamente estaba dispuesto a aceptar la guagua en pago. Aunque Alvarez nos relata la historia en forma algo distinta, no obstante, según la declaración del mismo demandado, éste no aceptó la proposición héchale por Alvarez. Alamo propuso vender a un tercero, su cuñado Eobles. Siguiendo la relación hecha por dicho demandado como tes-tigo, Alvarez dijo que primero tendría que rescindir el con-trato, pero que en cuanto a lo demás estaba conforme. De la conversación se desprende que en aquel tiempo Alamo no creyó que fuera conveniente para él devolver la guagua. Se entró en negociaciones, se redactó un documento que fué firmado por los esposos Alamo y evidentémente devuelto a Alvarez. Este documento no fué presentado durante el jui-cio y su presentación pudo ser de utilidad.
Podríamos decir por vía de paréntesis que en ningún *854tiempo desde que ha estado pendiente esta acción ha habido prueba alguna del valor real de la guagua o de su valor durante las varias etapas de la controversia, a no ser las varias supuestas ofertas de comprar la guagua. De la prueba nada sabemos respecto al valor de la guagua en la fecha en que fué devuelta o en el momento del juicio.
De toda la prueba se desprende indudablemente que Robles no compró ni finalmente ofreció comprar la guagua. El se oponía a las condiciones originales de pago, las que Alvarez, según creemos que la prueba demuestra, estaba dispuesto a modificar. Según vemos la prueba, la transac-ción propuesta fracasó sencillamente porque Robles, por al-guna razón que no se desprende de la misma, no quiso en-trar en la transacción.
Robles ocupó la silla testifical. Fué un testigo poco dis-puesto a decir todo lo que sabía (reluctant) y estaba dis-puesto a negar que la compra a su cuñado de la línea de guaguas incluía la guagua en cuestión, diciendo que sola-mente convino en comprar la línea. Creemos que eventual-mente hizo tal admisión. Según los autos, no tenemos du-das de que Robles estaba en negociaciones para comprar la guagua. La prueba tiende a demostrar, y así lo creemos, que la licencia para explotar el vehículo estaba a nombre 'de Robles antes de que la guagua fuera devuelta a Alvarez. Este declaró, y su declaración fué confirmada por Alamo, que lo que se propuso fué una venta a Robles.
Por tanto, llegamos a la conclusión, como cuestión de de-recho o de hecho, según sea el caso, de que una condición directa o implícita de que se hiciera algún cambio en el contrato original era una compra por parte de Robles. Al suscribir los cónyuges el documento no quedaban relevados de su obligación original, a menos que se le vendiera a Robles. Tampoco afecta las cuestiones en controversia en este caso el hecho de que la demandante, después de entrevis-tarse con los demandados, estuviera dispuesta a venderle a alguien o aún que entrara en negociaciones con alguna otra *855persona. El siempre dependió del consentimiento de los demandados.
Volviendo a considerar la prueba, resolvemos que en ca-sos de cumplimiento, pago, y otros similares, el peso de la prueba recae sobre los demandados para establecer la res-cisión.. Ellos dejaron de bacer esto. El documento que sus-cribieron los demandados tendente a rescindir el contrato no podía ayudar su caso. Nuevamente nos preguntamos por qué los demandados no trataron de presentarlo o hicieron que se le presentara a la corte.
Entonces, la deducción inevitable de toda: la prueba es que la guagua fué devuelta a Alvarez no en cumplimiento del contrato, sino en oposición a que éste continuara exis-tiendo. La guagua fué devuelta sobre la teoría de una res-cisión del contrato. Esto lo sabían todas las partes, según lo demuestra la prueba.
Creemos que Alamo tenía motivos para saber que Alvarez no estaría de acuerdo con que se rescindiera el contrato, y por esa razón devolvió la guagua por conducto de un agente en la forma antes expuesta. Sin embargo, la vali-dez y cmplimiento de los contratos no pueden dejarse al ar-bitrio de uno de los contratantes. Artículo 1223 del Código Civil. Estamos inclinados a creer que cuando Alvarez pro-puso la venta a Robles, actuó genuinamente. A menos que se propusiera la venta genuinamente, aparecería como si Alamo y su cuñado hubieran inducido a Alvarez a efectuar la rescisión que de lo contrario no hubiese hecho, y enton-ces surgiría un estoppel o algo parecido.
La dificultad principal que hemos tenido en este caso es el derecho de acción de la demandante. La sociedad estaba materialmente en posesión de la guagua, y de acuerdo con la sección 3 del contrato, había el derecho de vender el ve-hículo, desde luego de conformidad con las condiciones de dicho contrato. Tal vez en algunas cortes americanas se seguiría el principio de que cuando un contratante tiene el derecho a hacer una cosa generalmente no necesita que una *856corte le diga que tiene ese derecho, y hasta cierto punto este tribunal ha hecho lo mismo. El principio de la propia ayuda es un poco más fuerte en la jurisprudencia ameri-cana e inglesa que en el continente europeo. Pollock & Maitland, History of English Law, tomo 2, passim, y espe-cialmente las páginas 574 et seq. y la página 168. Estos autores dicen que probablemente los juristas del continente se sorprenderían de la cantidad de ayuda propia que una vez existió en Inglaterra. Sin embargo, en el continente y en Puerto Rico generalmente las partes quedan relegadas a una acción judicial, según lo demuestra un sinnúmero de artículos de los códigos.
Creemos que la solución del problema que tenemos ante nuestra consideración puede hallarse en el artículo 1065 del Código Civil. Dispone como sigue:
“Si el obligado a hacer alguna cosa no la hiciere, se mandará eje-cutar a su costa.
“Esto mismo se observará si la hiciere contraviniendo al tenor de la obligación. Además podrá decretarse que se deshaga lo mal hecho. ’ ’
• La obligación de los demandados después de haber de-jado de hacer los pagos era poner la guagua a disposición de la demandante, o por lo menos permitirle que tomara posesión de ella nuevamente, según entendemos los térmi-nos del contrato. Los demandados pusieron la guagua en la posesión natural y material de la demandante, no de acuerdo con los términos del contrato, sino sobre la base de que dicho contrato había sido rescindido. Los demandados no cumplieron con su obligación de acuerdo con el tenor de la misma.
La apelante dice, y su teoría fué, según entendemos, que nunca tuvo la posesión civil de la guagua, sino que mera-mente tuvo una posesión forzada por la tentativa de los demandados de devolver la guagua. Podría decirse que la demandante tuvo solamente la custodia de la guagua.
*857Ahora bien, el artículo 1065, supra, dispone que cuando -el demandado no hace alguna cosa de acuerdo con el tenor de la obligación, se mandará a ejecutar a su costa. Esto •quiere decir que una corte puede ordenarle que la baga, ya que nadie más tiene derecho a dar órdenes a este respecto.
Habiendo la demandante elegido vender la guagua, tiene derecho a venderla, y a que la corte dicte una orden en ese sentido. Según hemos indicado antes, no es éste un caso en que el derecho de una parte sea incuestionable, sino que en este caso se atacó el derecho a proceder de acuerdo con el contrato. Hubo una verdadera controversia.
Debe revocarse la sentencia, autorizarse a la demandante ■a vender la guagua .de acuerdo con los términos del contrato y aplicar el producido de conformidad con los términos del mismo y a dar los pasos procedentes en el pleito si el precio •obtenido en la venta no es suficiente para saldar la deuda, entendiéndose que la corte inferior tiene autoridad para dic-tar las órdenes necesarias con el fin de hacer cumplir los términos del contrato.
El Juez Asociado Señor Texidor no intervino.